Opinion filed May 2, 2019




                                     In The


        Eleventh Court of Appeals
                                  —————
                             No. 11-19-00089-CR
                                  —————

               MATTHEW GERALD HILGER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR50152


                     MEMORANDUM OPINION
      Appellant, Matthew Gerald Hilger, has filed a motion to dismiss this appeal.
In the motion, Appellant asks that this appeal be dismissed because, on the advice
of counsel, Appellant has decided to waive his right to appeal in this cause. The
motion to dismiss is signed by Appellant’s counsel; the waiver, which is attached to
the motion to dismiss, is signed by Appellant, his counsel, and the trial judge. See
TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


                                                                            PER CURIAM


May 2, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2